IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 78 EAL 2020
                                               :
                        Respondent             :
                                               :   Petition for Allowance of Appeal
                                               :   from the Unpublished
                  v.                           :   Memorandum and Order of the
                                               :   Superior Court at No. 431 EDA 2016
                                               :   entered on December 16, 2019,
 THOMAS TINSLEY,                               :   affirming the Order of the
                                               :   Philadelphia County Court of
                        Petitioner             :   Common Pleas at No. CP-51-CR-
                                               :   0011849-2013 entered on January
                                                   21, 2016


                                       ORDER



PER CURIAM

        AND NOW, this 13th day of May, 2021, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED to

the Superior Court for remand to the trial court with instructions to grant Petitioner’s

motion to dismiss the pending firearms charges. See Commonwealth v. Johnson, ___

A.3d ___, 2021 WL 1133029, at *6 (Pa. filed Mar. 25, 2021) (holding that “the

Commonwealth must generally assure that known offenses are consolidated at the

common pleas level, when they arise out of single criminal episode and occur in the same

judicial district”).